Citation Nr: 9901312	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-01 981	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for service-
connected post-operative left knee injury residuals, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased (compensable) evaluation for 
service-connected flat feet with arthritis of the left big 
toe.

3.  Entitlement to an increased (compensable) evaluation for 
service-connected duodenal ulcer disease.  


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1976 to July 
1996.

This matter is before the Board of Veterans Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from an 
October 1996 rating determination by the Winston-Salem, North 
Carolina, Regional Office (RO).  This case was previously 
before the Board in November 1997 and remanded for additional 
development and adjudication.

In an August 1998 rating decision the RO increased the 
evaluation for the veterans service-connected left knee to 
10 percent under Diagnostic Code 5259, assigned retroactively 
to the date following separation from service.


CONTENTION OF APPELLANT ON APPEAL

The veteran contends that his service-connected disabilities 
are more disabling than the current evaluations reflect.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against the claims for increased ratings for 
post-operative left knee injury residuals and bilateral flat 
feet with arthritis of the left big toe.  It is further the 
decision of the Board that the evidence is in relative 
equipoise, warranting a 10 percent rating for duodenal ulcer 
disease.


FINDINGS OF FACT

1.  The veterans service-connected left knee disability is 
primarily manifested by subjective complaints of pain and 
instability; neither moderate subluxation nor moderate 
lateral instability are currently present.

2.  The veteran's service-connected bilateral foot condition 
is primarily manifested by mild pes planus and an enlarged 
metatarsophalangeal joint of the left great toe with swelling 
on prolonged standing and walking.

3.  The veteran's duodenal ulcer disease is primarily 
manifested by complaints of night pain and occasional 
epigastric discomfort; continuous moderate manifestations, or 
recurring episodes of severe symptoms averaging 10 or more 
days in duration, 2 to 3 times yearly, are not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for 
post operative left knee injury residuals have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 4.71a, Code 5259 (1998).

2.  The criteria for a compensable rating for bilateral flat 
feet with arthritis of the left big toe have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 4.45, 4.71a, Codes 5003, 5010, 5276 (1998).

3.  The criteria for a 10 percent evaluation for duodenal 
ulcer disease have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.102, 4.114, Code 7305 
(1998).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background.  Service medical records show the veteran 
underwent arthroscopic surgery following a left knee injury.  
The records also show he subsequently developed a 
gastrointestinal bleed as a result of the medication taken 
for his knee and was also treated for bilateral pes planus.  

At a post service VA examination in September 1996 the 
veteran reported that he presently had no problems with his 
stomach and was not on any medication.  His carriage, posture 
and gait were all within normal limits.  Examination of the 
digestive system revealed bowel sounds were within normal 
limits.  There was no organomegaly or tenderness.  The rectal 
examination was normal and the stool was negative for blood.  
The veteran was noted to be status post hemorrhoidectomy.  An 
upper gastrointestinal (GI) series was within normal limits 
except for minimal deformity of the duodenal bulb.  
Examination of the left knee revealed well-healed 
arthroscopic sites.  The veteran had full extension to 0 
degrees and flexion to 140 degrees.  All ligaments were 
intact and there was no joint line pain.  He could stand on 
his toes and heels and also squat.  X-rays of the knees were 
within normal limits. The feet revealed some tendency towards 
pes planus but no definite pes planus.  X-rays studies of the 
feet showed minimal loss of the longitudinal arch bilaterally 
with weight bearing.  There was also mild osteoarthritic 
change at the left first metatarsophalangeal joint.  The 
diagnoses were post status arthroscopic surgery of the left 
knee with normal examination, history of gastrointestinal 
bleed with normal examination and history of bilateral pes 
planus with normal examination and minimal loss of 
longitudinal arch.  

Service connection was established for postoperative left 
knee injury, flat feet with arthritis of the left big toe and 
duodenal ulcer.  Noncompensable evaluations were assigned to 
each disability.  

In September 1997, the veteran presented testimony at a 
hearing before a Traveling Member of the Board.  He testified 
that he has constant left knee pain aggravated by prolonged 
sitting and relieved by walking.  He also testified that his 
left knee occasionally gives way while walking and is 
aggravated by cold weather.  His primary complaint was that 
his left knee was not strong enough to support his weight.  
With respect to his bilateral pes planus, the veteran 
testified that he wears over-the-counter arch supports and 
that standing or walking longer than ten minutes causes 
difficulty and swelling of the left big toe.  With respect to 
his ulcer disease the veteran testified that he takes Mylanta 
on a weekly basis and avoids spicy foods.  He also testified 
that he had a particularly bad episode of stomach symptoms 
recently.  

Treatment records from the Sports Medicine and Orthopedics 
Center show the veteran underwent left knee arthroscopic 
surgery in January 1998.  Examination prior to the surgery 
revealed 5/8 inches of atrophy of the left thigh above the 
tibial tubercle.  He had tenderness over the medial meniscus 
and a strongly positive McMurrays medially.  Knee ligaments 
were all stable to stress testing.  The clinical impression 
was torn medial meniscus.  Post-surgical reports indicate the 
wound was well-healed and that the veteran walked without 
trouble but had some weakness in doing step-ups.  The most 
recent post surgical report dated in February 1998 showed the 
veteran had good range of motion with some evidence of thigh 
weakness and crepitus.  It was noted that the veteran could 
begin jogging.

On VA examination in May 1998 the veteran complained of 
recurrent left knee and left great toe pain and bilateral pes 
planus.  He also complained of recurrent swelling of the left 
knee, calf and foot but was not on any medication for these 
symptoms.  Examination revealed healed arthroscopic portals 
over the anterior aspect of the left knee without palpable 
joint effusion.  There was full range of motion about the 
left knee without discomfort.  The veteran was nontender to 
palpation over the medial joint line and over the medial 
femoral condyle.  Cruciate and collateral ligaments were 
intact.  The legs were equal in length without measurable 
circumferential atrophy of either thigh or calf.  The veteran 
exhibited a satisfactory longitudinal arch when standing 
without heel valgus or tenderness to palpation over the 
plantar fascia.  The weight bearing line fell between the 
inner space between the first and second metatarsal of the 
bones bilaterally and there was full range of motion in the 
mid tarsal subtalar joints of both feet.  There was 
enlargement of the metatarsal joint of the left great toe.  
Dorsiflexion was to 20 degrees and plantar flexion to 20 
degrees. Sensory and vascular examination was within normal 
limits.  The deep tendon reflexes were 1+ and symmetrical 
bilaterally at the knees and the ankles and extensor hallucis 
longus power was rated as normal.  X-ray examination of the 
left knee did not show post traumatic osteoarthritic changes 
and X-rays of the feet, weight bearing view, showed mild pes 
planus deformity of the left foot with osteoarthritis of the 
metatarsophalangeal joint of the left great toe.  The 
clinical impression was chondromalacia of the left medial 
femoral condyle, hallux rigidus of the left great toe, with 
degenerative joint disease and pes planus, bilaterally.

In July 1998 the veteran underwent VA gastrointestinal 
examination.  He gave a history of hospitalization and 
treatment for a gastrointestinal bleed during service.  He 
was diagnosed with a duodenal ulcer and after treatment had 
no more gastrointestinal bleeding but did experience 
epigastric discomfort and pain.  He also complained of night 
pain that woke him up two to three times a month from 1996 to 
the early part of 1998.  An upper GI series showed duodenal 
scarring and an H. pylori test was positive.  He stated that 
he was given antibiotics with an antacid for the H. pylori in 
May 1998 and that following treatment his epigastric 
discomfort decreased to about once a month.  He had no 
diarrhea or constipation.  Currently he indicated he had much 
less epigastric discomfort after the H. pylori treatment and 
that his body weight had remained stable since 1996.  On 
examination there was no evidence of abdominal scarring or 
hernia.  There was also no tenderness at the epigastric areas 
or hepatomegaly.  Bowel sounds were normally present.  Rectal 
examination revealed no hemorrhoid or seizure and rectal tone 
was normal.  There was no tarry stool noted and the sclera 
revealed no evidence of anemia.  An upper GI series revealed 
a normal stomach and esophagus with deformity of the duodenal 
bulb consistent with prior duodenal ulceration.  There was no 
evidence of active ulceration.  The diagnosis was chronic 
duodenal ulcer with occasional night pain and no evidence of 
anemia or weight loss and no gastrointestinal bleeding since 
1993.  The examiner opined that the night pain and occasional 
epigastric discomfort were clinical symptoms of the duodenal 
ulcer.  

In an addendum to the orthopedic report dated July 1998 the 
VA orthopedist stated that the pain in the 
metatarsophalangeal joint of the left great toe and any 
weakened movement or incoordination of the left great toe, 
did not limit the veterans functional ability during walking 
or when used repeatedly.  Examination of the left knee 
revealed full range of motion without discomfort, with 
stability of the cruciate and collateral ligaments upon 
stress.  Also there was no bowing of the Achilles tendon, 
pain upon manipulation of the feet or characteristic 
callosities or swelling of the feet and the veteran did not 
require built up shoes or arch supports.  

Analysis.  The Board finds that the veteran's claims are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a), in that 
he has presented claims which are plausible.  The Board is 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a) (West 
1991 & Supp. 1998); Murphy v. Derwinski, 1 Vet.App. 78 
(1991); Proscelle v. Derwinski, 2 Vet.App.  269 (1992).  The 
United States Court of Veterans Appeals (Court) has held 
that, where entitlement to compensation has already been 
established, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet.App. 55, 58 (1994).

Left Knee

The current 10 percent rating for post-operative left knee 
injury was assigned under Diagnostic Code 5259.  Under Code 
5259 of the VA Schedule for Rating Disabilities, a 10 percent 
evaluation contemplates symptomatic removal of semilunar 
cartilage and is the only evaluation under this diagnostic 
code.  38 C.F.R. § 4.71a, Code 5259 (1998).

Applying the criteria under Code 5257 to the veteran's left 
knee disability, a 10 percent evaluation may be assigned for 
slight recurrent subluxation or lateral instability of the 
knee.  The next higher evaluation of 20 percent requires 
moderate recurrent subluxation or lateral instability of the 
knee.  38 C.F.R. § 4.71a, Code 5257 (1998).

At the most recent VA rating examination conducted in May 
1998 the veterans primary complaints were of recurrent pain 
and swelling.  Although he also testified at a personal 
hearing in September 1997 of constant pain and occasional 
instability, the medical evidence of record continues to show 
an asymptomatic left knee characterized by little or no pain 
and full range of motion.  There were no findings of 
recurrent subluxation or lateral instability on examination 
in 1998.  Thus the veterans overall level of disability 
shown does not more nearly approximate the moderate 
manifestations required for a 20 percent rating under Code 
5257.  38 C.F.R. § 4.7 (1998).

Likewise there is no evidence of dislocated cartilage with 
frequent episodes of locking, pain and effusion into the 
joint; degenerative changes with limitation of motion; or 
impairment of the tibia and/or fibula with slight knee 
disability to warrant a 20 percent evaluation.  38 C.F.R. 
§§ 4.71a, Codes 5258, 5260, 5261, or 5262.  In the absence of 
any of these findings, a basis for an increased evaluation of 
the left knee is not found.

The veterans contentions regarding the degree of his 
service-connected disability have been considered but the 
probative medical evidence depicts a condition that is no 
more than slight in degree and properly rated under Code 
5259.  

Flat Feet with Arthritis of the Left Big Toe

The veteran is currently evaluated as noncompensable for his 
bilateral flat feet under Diagnostic Code 5276.  This rating 
requires mild acquired flatfoot where the symptoms are 
relieved by a built-up shoe or arch support.  A 10 percent 
disability rating requires moderate acquired flatfoot, either 
unilateral or bilateral, with the weight-bearing line over or 
medial to the great toe, inward bowing of the tendo achillis, 
pain on manipulation and use of the feet.  38 C.F.R. § 4.71, 
Code 5276 (1998).  Traumatic arthritis is rated as 
degenerative arthritis which is evaluated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint involved.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (1998).  The diagnostic codes for 
foot disabilities, Codes 5276 through 5284, do not include a 
diagnostic code specifically for limitation of motion of the 
big toe, or any other individual toe.  Under Diagnostic Code 
5003, when limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
interphalangeal, metatarsal and tarsal joints of the lower 
extremities are considered groups of minor joints, ratable on 
a parity with major joints.  38 C.F.R. § 4.45(f).

The most recent VA examination in 1998, revealed the veteran 
had a satisfactory longitudinal arch when standing and no 
heel valgus or tenderness on palpation over the plantar 
fascia.  Furthermore there was no evidence of bowing of the 
Achilles tendon, pain upon manipulation of the feet or 
characteristic callosities or swelling of the feet and the 
veteran did not require built up shoes or arch supports.  The 
veteran also had limited range of motion of the left big toe 
and some tenderness on palpation over the joint.  However, 
the examiner concluded that the left big toe arthritis would 
not limit the veterans functional ability when walking or on 
repeated use.  

Although the veteran has X-ray evidence of arthritis of the 
left great toe and limitation of motion which is 
noncompensable, a compensable evaluation is not warranted 
under Code 5003 as there is involvement of only a single 
minor joint, the metatarsophalangeal joint.  There must be 
involvement of a group of minor joints to warrant a 10 
percent evaluation under this code section.

Upon review of the evidence, the Board finds that the 
preponderance of the evidence is against a compensable 
evaluation for bilateral pes planus.  The medical evidence, 
particularly the reports from the 1998 VA examination, 
reveals the veterans pes planus and arthritis of the left 
big toe were both mild, consistent with a noncompensable 
evaluation under Diagnostic Code 5276.  Therefore the Board 
finds that the veterans overall level of disability shown 
does not more nearly approximate the clinical manifestations 
required for a 10 percent rating under Code 5276.  38 C.F.R. 
§ 4.7 (1998).  

Under the Schedule, a compensable rating may be assigned to 
several other foot disabilities, if shown.  These are weak 
foot (Code 5277), claw foot (Code 5278), metatarsalgia (Code 
5279), hallux valgus (Code 5280), hammer toe (Code 5282), and 
malunion or nonunion of the tarsal or metatarsal bones (Code 
5283).  38 C.F.R. § 4.71a (1998).  However, the medical 
evidence does not show that any of these conditions have been 
demonstrated and the veteran does not even claim that any of 
them are present.  

In making its determinations, the Board has considered the 
veterans hearing testimony, which is considered credible 
insofar as he described his current symptoms and beliefs that 
his service-connected disabilities are more disabling than 
currently rated.  However, the veteran is not competent to 
testify as to matters requiring medical expertise.  The 
competent evidence in this case does not provide a basis for 
favorable action on the veterans claims. 

The Board therefore finds that a preponderance of the 
evidence is against the claims for an increased rating for 
post-operative left knee injury residuals and bilateral pes 
planus with arthritis of the left great toe and that the 
benefit-of-the-doubt rule does not apply.  38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 1998).

Duodenal Ulcer

Under Diagnostic Code 7305 for a duodenal ulcer, a 10 percent 
evaluation is warranted for mild symptomatology recurring 
once or twice yearly.  A 20 percent evaluation contemplates 
moderate symptomatology with recurring episodes of severe 
symptoms 2 or 3 times a year averaging 10 days in duration or 
with continuous moderate manifestations.  38 C.F.R. § 4.114, 
Code 7305 (1998).  Where the minimum schedular evaluation 
requires residuals and the schedule does not provide a 
noncompensable evaluation, a noncompensable evaluation will 
be assigned when the required residuals are not shown.  38 
C.F.R. § 4.31 (1998).

At the most recent VA rating examination, conducted in July 
1998, it was noted that the veterans primary complaints were 
of night pain and occasional epigastric discomfort.  The 
medical evidence indicates that his duodenal ulcer is 
occasionally symptomatic.  Examination in 1998 revealed no 
active symptoms attributable to duodenal ulcer disease, but 
the examiner noted the veterans occasional epigastric 
discomfort and night pain were considered clinical symptoms 
of duodenal ulcer disease.  As such, the evidence supports an 
increased rating of 10 percent.

There were no reports of loss of appetite, nausea, vomiting 
or weight loss and the veterans symptoms are controlled to 
some degree by medication.  Also there is no evidence of 
recurring episodes of severe symptoms or continuous moderate 
manifestations of his duodenal ulcer disease.  Thus the 
symptomatology required for a 20 percent rating are absent.

After consideration of all the evidence, the Board finds that 
it is essentially in equipoise as to whether or not the 
veteran has one or two recurring episodes of epigastric 
distress each year due to this condition.  In making its 
determination, the Board has considered the veterans hearing 
testimony and contentions which are considered credible 
insofar as the veteran described his current symptoms and 
beliefs that his service-connected ulcer disease is more 
disabling that currently rated.  Under the circumstances, the 
veteran prevails as to his claim for a 10 percent rating for 
duodenal ulcer disease with application of the benefit of the 
doubt doctrine.  38 U.S.C.A. § 5107(b) (West 1991 & Supp. 
1998).


ORDER

An increased rating for post-operative left knee injury 
residuals is denied.

An increased (compensable) rating for bilateral pes planus 
with arthritis of the left great toe is denied.

An increased evaluation of 10 percent is granted for duodenal 
ulcer disease, subject to the regulations applicable to the 
payment of monetary benefits.



		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

	(CONTINUED ON NEXT PAGE)

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
